Per Curiam.
This is a suit upon a special tax bill issued by virtue of the provisions of article 9, of the charter of the City of Kansas (Laws 1875, p. 256), to John Shaw, for constructing a district sewer, and by him assigned to Enright. It was held in St. Louis, etc., v. Rudolph, 36 Mo. 465, under a like statute, that the tax bill was assignable, and that the suit thereon might be brought in the name of the city to the use of the assignee. No other questions are presented by this record, and this judgment is, therefore, affirmed.